Citation Nr: 9935446
Decision Date: 12/21/99	Archive Date: 02/08/00

DOCKET NO. 97-35 076               DATE DEC 21, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran had honorable active service from October 1965 to
October 1969. He had additional service from May 1971 to June 1972
for which he received an other than honorable discharge.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a July 1996 rating decision by the RO which denied
service connection for PTSD. In September 1998 the veteran appeared
and gave testimony at a hearing before a hearing officer at the RO.
A transcript of this hearing is of record. The case is before the
Board for appellate consideration at this time.

FINDING OF FACT

The veteran's PTSD did not develop during service and is not
related to any incident in service.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by wartime service. 38
U.S.C.A.  1110, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R.
3.303(d) (1999)

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had a period of active honorable service from October
1965 to October 1969 including service in the Republic of Vietnam.
His Military Occupation Specialty was radio operator. He was in
Vietnam from November 4, 1968 to October 1, 1969.

2 -

On the veteran's September 1965 examination prior to entrance onto
his period of active honorable service, the veteran was evaluated
as psychiatrically normal. Review of the service medical records
reveals that the veteran underwent a psychiatric evaluation in mid
October 1967 after several episodes of misbehavior associated with
conflict with his superiors. It was said that the veteran slashed
his wrist in the context of anxiety and frustration after an
episode of drinking. On evaluation, it was reported that he
demonstrated no evidence of neurosis, psychosis, or significant
depression. The diagnosis was situational reaction, resolved. On
his October 1969 examination prior to separation from service, the
veteran was evaluated as psychiatrically normal.

The record indicates that the veteran was hospitalized at a VA
facility from October 1995 to December 1995 for the treatment of
alcohol dependence. During the hospitalization the veteran reported
a number of traumatic stressors due to combat and subsequent
symptoms consistent with PTSD. At the time of discharge from the
hospital, the diagnoses on Axis I included PTSD.

VA clinical records reflect hospitalization from April to June 1996
for psychiatric symptoms diagnosed as due to PTSD. In June 1996 the
veteran reported nightmares of being exposed to rocket attack while
on guard duty at Phu Bai. During further treatment in June 1996,
the veteran related that he saw a friend killed by a hand grenade
while in base camp. The man's last name was Cornejo. The veteran 
also related that there was at least one instance when a hand
grenade was thrown into an area where there were African American
soldiers. He also said that he was involved in a convoy that was
rumored to contain supplies for the base commander's birthday
party. He said that the convoy was exposed to rocket attacks and
small arms fire. He also said that he would be dropped alone into
the jungle and hide in caves and tunnels in order to monitor radio
signals. Subsequent treatment for PTSD is indicated.

On a June 1996 VA psychiatric examination, the veteran was noted to
be unclear as to the period in which he served in Vietnam. He said
that he could not remember

- 3 -

dates and details because he had tried so hard to forget them. The
veteran said that he was stationed at Phu Bai, Da Nang, and Camp
Evans in I Corps. He said that he was exposed to rocket and mortar
attacks and would sometimes be on guard duty. He said that on one
such occasion he came under rocket and mortar fire in an open area
and was nearly killed. He also said that one incident that stuck
out in his mind was the death of a friend named Albert Cornejo who
was killed at Camp Evans sometime in the summer of 1967 after a
booby trap on base exploded. The veteran said that he rushed to his
friend's side but found him badly wounded. He said that he
remembered that the man complained about his hand and the veteran
noted that it was completely missing. He also alleged to have seen
a plane crash as he was leaving Vietnam. After evaluation, the
diagnosis on Axis I included PTSD (provisional, pending
verification of the reported stressors as outlined by the veteran).

In an October 1996 statement, the veteran' s representative stated
that, in pertinent part, that it was verified that Albert Cornejo
died at Camp Evans in Vietnam on August 20, 1967. (The veteran's DA
Form 20 shows that he was in Taiwan from December 14, 1966 to
October 10, 1967 and that he was in Vietnam from November 4, 1968
to October 1, 1969.)

During a hearing at the RO in September 1998, the veteran said that
he was very unclear as to his dates of Vietnam service because he
had tried to forget his experiences for many years. He said that he
had been assigned to a special radio operations unit during
service, but could not recall the year that he went to Vietnam. The
veteran said that he witnessed the death of a close friend at Camp
Evans in Vietnam. He said that he and his friend were going back to
their "hooch" when the veteran went to the quartermaster's tent in
order to obtain underwear. His friend had gone on back to their
"hooch". The veteran said that he heard the explosion and knew that
it was his hooch that had been blown up. He said that he ran there
but found that his friend "was gone". The explosion was caused by
a "booby trap". The veteran also said that he experienced frequent
bombardments by rockets and mortars, including while he was on
guard duty. He also said that his bases were

- 4 -

attacked by small units  of the enemy who would try to infiltrate 
and sabotage installations. 

In a deferred rating action of November 1998 it was indicated that
in September 1998 the RO requested that the service department be
contacted to verify the dates of the veteran's Vietnam service on
his DA form 20 and if he had any additional Vietnam service. It is
further indicated that on October 26, 1998, the National Personnel
Records Center replied that the veteran had Vietnam service from
November 1, 1968 to October 1, 1969.

In a February 1999 letter to the veteran, the RO requested the
veteran to provide additional information about his Vietnam service
in order to assist in the verification of a stressor for purposes
establishing entitlement to service connection for PTSD. The
veteran was provided a questionnaire to furnish information about
his reported PTSD stressors.

In a March 1999 letter, the veteran's representative stated that
the veteran had been in contact with him and said that he would not
complete the PTSD questionnaire since he could not remember any
additional information.

The Board notes initially that the record shows that the veteran
served in Vietnam and has a provisional diagnosis PTSD. He has also
reported incidents which occurred in Vietnam which could serve as
stressors resulting in PTSD. It is noted that, for purposes of
establishing a well-grounded claim, the credibility of the
veteran's statement is to be presumed. King v. Brown, 5 Vet.App 19
(1993). Since that is the case, the Board finds that the veteran's
claim for service connection for PTSD is "well grounded" within the
meaning of 38 U.S.C.A. 5107(a), in that the claim is plausible. For
reasons discussed below, the Board also finds that the VA has
fulfilled its duty to assist the veterans as required by 38
U.S.C.A. 5107(a) and no further development by the RO of the
veteran's claim for service connection for PTSD is necessary.

5 -

Service connection may be granted for disability due to disease or
injury incurred in or aggravated by wartime service. 38 U.S.C.A.
1110, (West 1991 & Supp. 1999).

Service connection for PTSD requires medical evidence establishing
a clear diagnosis of the condition, credible supporting evidence
that the claimed inservice stressor actually occurred, and a link,
established by medical evidence, between current symptomatology and
the claimed in-service stressor. If the evidence establishes that
the veteran engaged in combat with the enemy and the claimed
stressor is related to that combat, in the absence of clear and
convincing evidence to the contrary, and provided that the claimed
stressor is consistent with the circumstances, conditions, or
hardships of the veteran's service, the veteran's lay testimony
alone may establish the occurrence of the claimed inservice
stressor. 38 C.F.R. 3.304(f).

The United States Court of Appeals for Veterans Claims (Court)
citing 38 C.F.R. 3.304(f), has discussed the three requisite
elements for establishing service connection for PTSD: (1) A
current, clear medical diagnosis of PTSD (presumed to include the
adequacy of the PTSD symptomatology and the sufficiency of a
claimed inservice stressor); (2) credible supporting evidence that
the claimed inservice stressor actually occurred; and (3) medical
evidence of a causal nexus between current symptomatology and the
specific claimed inservice stressor. Cohen v. Brown, 10 Vet. App.
128 (1997).

The veteran has been diagnosed as having PTSD on several occasions,
including on a June 1996 VA psychiatric examination. However, the
veteran's Military Occupation Specialty was radio operator and the
record does not show that he was awarded a Purple Heart Medal,
Combat Infantryman Badge, or otherwise establish that he engaged in
combat with the enemy. Since the record does not show that the
veteran was in combat with the enemy, the evidence must therefore
establish that at least one of the veteran's reported inservice
stressors actually occurred.

On several occasions the veteran has reported as a stressor, his
presence at the death of a close comrade, Albert Cornejo, who was
killed died at Camp Evans while the

6 -

veteran was stationed there. The record indicates that this
individual was indeed killed in Vietnam on August 20, 1967.
However, the death of this individual occurred more than a year
before the veteran arrived in Vietnam. Therefore, this incident may
not be accepted as a stressor for purposes of establishing service
connection for PTSD. The veteran has also reported a number of
other incidents during service which he claims as stressors related
to his PTSD. However, all these incidents have been reported in a
general and vague manner and the veteran has not included specific
information (exact date, location, units involved,, names of
casualties and/or participants) which would serve to render the
reported incidents capable of verification. In a February 1999
letter to the veteran, the RO requested him to provide additional
information about his Vietnam service and his claimed stressors in
order to assist in their verification. The record indicates that
the veteran has been unable or unwilling to respond to this request
for additional specific information regarding the incidents which
he has reported as stressors. It is therefore impossible to verify
any alleged stressor during the time the veteran served in Vietnam.
Therefore, the second requirement for service connection for PTSD
as outlined by the Court in Cohen v Brown, supra, has not been
fulfilled. Since that is the case, service connection for PTSD must
be denied.

ORDER

Service connection for PTSD is denied.

BRUCE E. HYMAN 
Member, Board of Veterans' Appeals

- 7 -



